                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                           CASE NO. CR19-0062-JCC
10                           Plaintiff,                   MINUTE ORDER
11              v.

12    JAMES LOPEZ,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant James Lopez’s unopposed motion to
18   continue trial (Dkt. No. 37). 1 Defendant Lopez has filed a speedy trial waiver up to and including
19   September 30, 2019. (Dkt. No. 36.) Having thoroughly considered the motion and relevant
20   record, the Court FINDS that:
21      1. Taking into account the exercise of due diligence, a continuance is necessary to allow the
22          defense the reasonable time for effective preparation, including reviewing the evidence,
23          considering possible defenses, and gathering evidence material to the defense, 18 U.S.C.
24          § 3161(h)(7)(B)(iv);
25
            1
              Defendant Jesus Rincon-Meza has filed a motion for an order of dismissal and has not
26   joined the present motion to continue. (Dkt. No. 35; see Dkt. No. 37 at 1.)

     MINUTE ORDER
     CR19-0062-JCC
     PAGE - 1
 1      2. Proceeding to trial absent adequate time for the defense to prepare would result in a

 2           miscarriage of justice, 18 U.S.C. §3161(h)(7)(B)(i); and

 3      3. A continuance is necessary to ensure adequate time for defense investigation, effective

 4           trial preparation, and an opportunity for Defendant Lopez to benefit from these efforts.

 5           On this basis, the Court finds that the ends of justice served by granting this continuance

 6           outweigh the best interests of the public and Defendant Lopez in a speedy trial, 18 U.S.C.

 7           § 3161(h)(7)(A).

 8           Therefore, the Court GRANTS Defendant Lopez’s motion (Dkt. No. 37) and ORDERS
 9   that trial be continued from May 28, 2019 to August 5, 2019 at 9:30 a.m. as to Defendant Lopez,
10   and that the time between the date of this order and the new trial date is excludable time under
11   the Speedy Trial Act pursuant to 18 U.S.C. §§ 3161(h)(7)(A), 3161(h)(7)(B)(ii),
12   3161(h)(7)(B)(iv) and 3161(h)(6). Any pre-trial motions shall be filed no later than June 28,
13   2019.
14           DATED this 6th day of May 2019.
15                                                           William M. McCool
                                                             Clerk of Court
16
                                                             s/Tomas Hernandez
17
                                                             Deputy Clerk
18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR19-0062-JCC
     PAGE - 2
